DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to U.S. Patent Application No. 17/467004 filed on 09/03/2021 in which Claims 1 – 22 were presented for Examination. This U.S. Patent Application is a Continuation of U.S. Patent Application No. 14/585,842 filed on 12/20/2014, Now U.S. Patent 11,113,359.

Status of the Claims
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting and Claims 1 – 22 are rejected under 35 U.S.C. 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 have been entered and considered by the examiner.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Specification
The disclosure is objected to because of the following informalities:
Par [0001] recites “This application is a continuation of, and claims a benefit of priority under 35 U.S.C. 1120 from U.S. Patent Application No. 14/585,842, filed December 20, 2014…”  
This paragraph should be amended in order to indicate that U.S. Patent Application No. 14/585,842 is now U.S. Patent 11,113,359.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,113,359. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1 – 22, Claims 1 – 20 of U.S. Patent 11,113,359 recites a medium and method capable of executing every step carried out by the instant application. One of ordinary skill in the art would conclude that the invention defined in the Claims at issue would have been an obvious variation of the invention defined in the U.S. Patent No. 11,113,359. It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the method and non-transitory computer-readable medium of the instant application by using the mediums and method as disclosed in U.S. Patent No. 11,113,359 because it was well-known and desired way to implement such steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 10 and 12 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kattil Cherian et al. (US 2014/0173415) (hereinafter, Cherian) in view of Chan (US 2002/0165960). 

Regarding Claim 1, Cherian teaches a method of navigation control (See Cherian’s Abstract and par 0016) comprising: 
receiving a first page of a web application, the first page of the web application including a user selectable user interface component and an expression associated with the user selectable user interface component (Cherian in par 0017, teaches that web resources (including but not limited to web pages) are constructed from sets of code, usually written in Hypertext Markup Language (or "HTML"), which are transferred from a server to a browser upon the receipt of a request from a user and/or the browser in the form of a load event. The sets of code may include features for displaying text, images or media, as well as links to other external content, or other functionality in the form of scripted instructions for performing dynamic, functional tasks in run-time environments such as those that are provided by browsers and programmed in one or more scripting languages);
receiving an event based on a user selecting the user selectable user interface component (Cherian in par 0016, teaches analyzing the interactivity and operability of a web resource that has already been requested from a server or other external source based on the receipt or detection of a reload event for the web resource, which may be accompanied by a predefined set of data that is captured regarding the web resource, the browser and/or the computer hardware on which the browser is operating. Such reload events may include the selection of a "refresh" or "reload" button on a browser that is displaying the web resource; the reentry of a Uniform Resource Locator (or "URL") that corresponds to the web resource into an address box or address bar on the browser; the selection of an image, button or a set of text hyperlinked to the same URL corresponding to the web resource); 
obtaining, in response to the event, the expression (Cherian in par 0042 and Fig. 2, teaches that users of a web browser, such as the web browser 200 shown in FIG. 2, may initiate a load event in a variety of ways. First, a user may enter a URL or other file location, such as the address or URL 232, into the address bar 230, which will result in the transmission of a call from the web browser 200 to one or more servers on which the web page is located. Second, the user may select the home button 228, which will result in the transmission of a call for a predetermined web page that has been defined as the "home" page for the web browser 200. Third, the user may select one or more bookmarks from the drop-down menu option shown in the menu bar 210, which will also result in the transmission of a call for a web page that may be associated with the selected bookmark. Fourth, the user may select one or more hyperlinked features expressed in the web page 250, such as the set of text 264, or any other feature that is linked to or otherwise associated with a web resource. A load event may include any of these actions, as well as any other action that results in the transmission of a call for a web resource from a client-side application to one or more servers);
gathering data from the data source specified in the expression (Cherian in par 0046, further teaches that at step 340, the user initiates a reload event, which may be initiated by the selection of a "refresh" or "reload" button, the reentry of text constituting the original web page into the address bar or address box, the selection of an image or set of text that is hyperlinked to the same web page for which a call was transmitted to the server in step 315, or by any other means for attempting to request, for a second or subsequent time, that the web page be displayed on the web browser. At step 350, the client-side application transmits the both the operational data that was recorded at step 325 and a call for the web page to the server side application. At step 390, the server side application analyzes the operational data received from the client-side application, as well as any other operational data captured or observed at the server and/or the server-side application, to identify any potential issues, and again transmits code for displaying the web page to the client-side application); 
evaluating the expression, wherein evaluating the expression comprises performing the operation using the data from the data source to select a second page from the set of possible target pages (Cherian in par 0046, further teaches that at step 340, the user initiates a reload event, which may be initiated by the selection of a "refresh" or "reload" button, the reentry of text constituting the original web page into the address bar or address box, the selection of an image or set of text that is hyperlinked to the same web page for which a call was transmitted to the server in step 315, or by any other means for attempting to request, for a second or subsequent time, that the web page be displayed on the web browser. At step 350, the client-side application transmits the both the operational data that was recorded at step 325 and a call for the web page to the server side application. At step 390, the server side application analyzes the operational data received from the client-side application, as well as any other operational data captured or observed at the server and/or the server-side application, to identify any potential issues, and again transmits code for displaying the web page to the client-side application); and 
requesting the second page from a server as a next page after the first page (Cherian in par 0042, further teaches that the user may select the home button 228, which will result in the transmission of a call for a predetermined web page that has been defined as the "home" page for the web browser 200. Cherian in par 0046, further teaches that at step 340, the user initiates a reload event, which may be initiated by the selection of a "refresh" or "reload" button, the reentry of text constituting the original web page into the address bar or address box, the selection of an image or set of text that is hyperlinked to the same web page for which a call was transmitted to the server in step 315, or by any other means for attempting to request, for a second or subsequent time, that the web page be displayed on the web browser. At step 350, the client-side application transmits the both the operational data that was recorded at step 325 and a call for the web page to the server side application. At step 390, the server side application analyzes the operational data received from the client-side application, as well as any other operational data captured or observed at the server and/or the server-side application, to identify any potential issues, and again transmits code for displaying the web page to the client-side application).
However, Cherian does not specifically disclose the expression specifying a data source that is external to the expression and an operation to perform to select a target page from a set of possible target pages.
Chan teaches an access tester that determine whether the identified users are authorized to access the resource(s) associated with the URL(s) using the request methods, during the date and time provided (See Chan’s Abstract). Chan in par 0089, teaches that figure 1 shows two types of resources. Resource 22 is external to web server 18 but can be accessed through web server 18.
Chan in par 0231 – 0232, further teaches that a navigation trigger specifies navigation outputs to provide to the user based on an authentication process. The authentication process utilizing the identification information of the user based on POST data stored by the system that proceeds to direct the user to the target page if authenticated or redirected to an authorization failure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Chan with the teaching as in Cherian to include the authorization process of Chan into the navigation of Cherian. The motivation for doing so would have been to provide a navigation control by analyzing the user event in order to determine if the user is authorize or not to access the requested source (See Chan’s Abstract).

Regarding Claim 2, Cherian in view of Chan teaches the limitations contained in parent Claim 1. Cherian further teaches:
wherein the first page comprises a document object model (DOM) that defines a page view, wherein the page view includes the user selectable user interface component (Cherian in par 0017, further teaches . When a browser receives a load event, such as in response to an entry of a URL into an address box or address bar on the browser, a selection of a button or bookmark provided by the browser, or a selection of a hyperlinked image or set of text, the browser places a call to a server. Once the call is received by the server, the code and any associated files are transmitted to the browser, where one or more engines renders and parses the code and associated files into recognizable content in the form of a Document Object Model (or "DOM"), and provides rendered and parsed content consistent with the DOM onto a user interface..

Regarding Claim 3, Cherian in view of Chan teaches the limitations contained in parent Claim 2. Cherian further teaches:
wherein the DOM defines an inline source and wherein the data source is the inline source (Cherian in par 0017, further teaches that the code and any associated files are transmitted to the browser, where one or more engines renders and parses the code and associated files into recognizable content in the form of a Document Object Model (or "DOM"), and provides rendered and parsed content consistent with the DOM onto a user interface. Web resources may include text, images and/or media displayed in one or more web pages, as well as additional files such as audio (e.g., .MP3 or .WMA files), video (e.g., .WMV or .AVI files) or other text-based or multimedia content that may be transmitted over a network and provided to a user through a web browser or one or more like applications).

Regarding Claim 4, Cherian in view of Chan teaches the limitations contained in parent Claim 3. Cherian further teaches:
wherein the data source is a text field (Cherian in par 0059, teaches that at step 640, the user makes a first interaction with the web page via the web browser. For example, referring to the web browser 200 shown in FIG. 2, the user may select the hyperlinked image 262 or the hyperlinked set of text 264, or interact with (i.e., select) any of the drop-down menus shown in the menu bar 210, any of the buttons or other features shown in the option bar 220).

Regarding Claim 5, Cherian in view of Chan teaches the limitations contained in parent Claim 3. Cherian further teaches:
wherein the data source is a control selected from a group consisting of a checkbox and a radio button (Cherian in par 0059, teaches that at step 640, the user makes a first interaction with the web page via the web browser. For example, referring to the web browser 200 shown in FIG. 2, the user may select the hyperlinked image 262 or the hyperlinked set of text 264, or interact with (i.e., select) any of the drop-down menus shown in the menu bar 210, any of the buttons or other features shown in the option bar 220. Cherian in par 0081, further teaches that at step 940, the user provides a response to the web content via the browser. For example, the user may select or otherwise interact with any information displayed on or with the web content (e.g., buttons, boxes or hyperlinks)).

Regarding Claim 6,  Cherian in view of Chan teaches the limitations contained in parent Claim 2. Cherian further teaches:
wherein the data source is an external data source that exists outside of the DOM of the first page (Cherian in par 0016, further teaches analyzing the interactivity and operability of a web resource that has already been requested from a server or other external source based on the receipt or detection of a reload event for the web resource).

Regarding Claim 7, Cherian in view of Chan teaches the limitations contained in parent Claim 6. Cherian further teaches:
wherein the data source is a user interface event (Cherian in par 0059, teaches that at step 640, the user makes a first interaction with the web page via the web browser. For example, referring to the web browser 200 shown in FIG. 2, the user may select the hyperlinked image 262 or the hyperlinked set of text 264, or interact with (i.e., select) any of the drop-down menus shown in the menu bar 210, any of the buttons or other features shown in the option bar 220. Cherian in par 0081, further teaches that at step 940, the user provides a response to the web content via the browser. For example, the user may select or otherwise interact with any information displayed on or with the web content (e.g., buttons, boxes or hyperlinks)).

Regarding Claim 8, Cherian in view of Chan teaches the limitations contained in parent Claim 6. Chan further teaches:
wherein the data source is a session variable (Chan in par 0231 – 0232, further teaches that a navigation trigger specifies navigation outputs to provide to the user based on an authentication process. The authentication process utilizing the identification information of the user based on POST data stored by the system that proceeds to direct the user to the target page if authenticated or redirected to an authorization failure).

Regarding Claim 9,  Cherian in view of Chan teaches the limitations contained in parent Claim 1. Cherian further teaches: 
further comprising: 
storing the data from the data source in a context data cache connected to the DOM, wherein gathering the data from the data source specified in the expression comprises gathering the data from the data source from the context data cache (Cherian in par 0002, teaches that when attempting to locate IP addresses that may be associated with the URL, the browser may search its own cached records, or records stored in caches on the operating system or router through which access to the Internet is provided, as well as external sources. Cherian in par 0023, further teaches that once a reload event is initiated, the information is stored in a cache or other datastore on the mobile phone).

Regarding Claim 10, Cherian in view of Chan teaches the limitations contained in parent Claim 1. Cherian further teaches:
wherein the expression comprises an identification of the set of possible target pages and a result that triggers each possible target page in the set of possible target pages (Cherian in par 0042, further teaches that the user may select the home button 228, which will result in the transmission of a call for a predetermined web page that has been defined as the "home" page for the web browser 200. Cherian in par 0046, further teaches that at step 340, the user initiates a reload event, which may be initiated by the selection of a "refresh" or "reload" button, the reentry of text constituting the original web page into the address bar or address box, the selection of an image or set of text that is hyperlinked to the same web page for which a call was transmitted to the server in step 315, or by any other means for attempting to request, for a second or subsequent time, that the web page be displayed on the web browser. At step 350, the client-side application transmits the both the operational data that was recorded at step 325 and a call for the web page to the server side application. At step 390, the server side application analyzes the operational data received from the client-side application, as well as any other operational data captured or observed at the server and/or the server-side application, to identify any potential issues, and again transmits code for displaying the web page to the client-side application).

Regarding Claim 12, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 1. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 1.

Regarding Claim 13, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 2. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 2.

Regarding Claim 14, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 3. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 3.

Regarding Claim 15, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 4. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 4.

Regarding Claim 16, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 5. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 5.

Regarding Claim 17, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 6. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 6.

Regarding Claim 18, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 7. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 7.

Regarding Claim 19, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 8. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 8.

Regarding Claim 20, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 9. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 9.

Regarding Claim 21, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 10. Accordingly, Cherian in view of Chan discloses/teaches every limitation of Claim 21, as indicated in the above rejection of Claim 10.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kattil Cherian et al. (US 2014/0173415) (hereinafter, Cherian) in view of Chan (US 2002/0165960) and in further view of Houle (US 2014/0095583) (hereinafter, Houle) (cited IDs dated 09/03/2021).

Regarding Claim 11, Cherian in view of Chan teaches the limitations contained in parent Claim 1. 
However, Cherian in view of Chan does not specifically disclose wherein the operation is a conditional operation that specifies a first target page when the data from the data source has a first value and a second target page when the data from the data source has a second value.
Houle in par 0019, teaches a website request made at the client and sent to the Webserver. Requesting another webpage from a first webpage being an instruction to navigate to that page. Houle in par 0033, further teaches that in a script, a determination is called for with respect to the specific client device 101, in the example of FIG. 2, the display characteristics of width and height are utilized. If the client device 101 capabilities indicate that, based the features called for in the script, the default web site is appropriate 330 given the client device's 101 display characteristics, the client device 101 may load or continue loading the default web site 340. On the other hand, if the client device 101 capabilities indicate, based on the features called for in the script, the conditional data is met and an alternate version of the web site is appropriate 330 given the client device's 101 display characteristics. An alternate version of the web site thus may be obtained 350 (e.g., by sending a request to the URL contained in the script).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the teachings as in Houle with the teachings as in Cherian and Chan, to include in Cherian conditional navigation as taught in Houle. The motivation for doing so would have been to provide a method that provide to the user the appropriate target page (See Houle par 0033).

Regarding Claim 22, this Claim merely recites a non-transitory, computer-readable medium embodying thereon computer readable program code for executing instructions as similarly recited in Claim 11. Accordingly, Cherian in view of Chan and in further view of Houle discloses/teaches every limitation of Claim 22, as indicated in the above rejection of Claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARIEL MERCADO/           Primary Examiner, Art Unit 2176